ACHÉSON, Circuit Judge
(dissenting). Of course, the mere relationship of employer and employé, in and of itself, does not prevent the employé from making improvements in the machines or the manufactures upon which he is engaged, and obtaining patents for the same for his own benefit. But the evidence here discloses much more than the mere relation of employer and employé between the plaintiff below, (the appellant) and the defendant, Hansen. The proofs demonstrate that Hansen was the plaintiff’s chief engineer, and was paid by the plaintiff a salary at the rate of $6,000 a year prior, to October, 1901, and afterwards at the rate of $10,000 a year, and that in the performance of his duties as chief engineer, and while so engaged, he made the improvements here in question, and applied for letters patent therefor. Now it indisputably appears by positive and uncontradicted evidence that Hansen’s duties as chief engineer included the inventing, of new steel cars and parts of cars, and improvements relating to the manufacture of steel cars, for the benefit of the plairitiff company. Hansen himself testified that, as chief engineer, he had “charge of the engineering and mechanical departments of the company’s business”; and, being asked if he regarded it as one of his duties to “improve or assist in improving the manufactured products,” answered, “That was part of the work I looked after.” In response to the question, “Did the matter of devising, designing cars, or parts thereof, come within the work of the engineering department?” he answered, “Yes, sir; it did.” ' Charles T. Schoen, a witness for Hansen, speaking from personal knowledge, testified as follows;
“XQ. 90. As chief engineer, did Mr. Hansen do anything in the way of designing or devising new parts or structures to be used in the manufacture of steel cars? A. Yes. XQ. 91. Was that part of his duties? A. Yes, sir. XQ. 92. And he did frequently devise and design new parts for cars while he was chief engineer? Is that correct? A. Yes. XQ. 93. Did he do that for the benefit of the Pressed Steel Car Company, or for competitors of that company? A. He did it for the Pressed Steel Oar Company.”
The proofs, I think, bring this case squarely within the just principle enunciated by the Supreme Court in three recent cases—that, where a person is employed and paid to devise improvements, his inventions and patents obtained therefor belong to his employer.
The first of these cases is Solomons v. United States, 137 U. S. 342, 346, 11 Sup. Ct. 88, 89, 34 L. Ed. 667, where the Court, speaking by Mr. Justice Brewer, said:
“But this general rule is subject to these limitations: If one is employed to devise or perfect an instrument or a means for accomplishing a prescribed result, he cannot, after successfully accomplishing the work for which he was .employed, plead title thereto, as against his employer. That, which he has *417been employed and paid to accomplish becomes, when accomplished, the property of his employer. Whatever rights as an individual he may have had in and to his inventive powers and that which they are able to accomplish, he has sold in advance to his employer.”
The second case is McAleer v. United States, 150 U. S. 424, 430, 14 Sup. Ct. 160, 37 L. Ed. 1130, where the court, speaking by Chief Justice Fuller, cited as authoritative the above-quoted paragraph from the opinion in Solomons v. United States.
And the third case is Gill v. United States, 160 U. S. 426, 435, 16 Sup. Ct. 322, 326, 40 L. Ed. 480, where the court, speaking by Mr. Justice Brown, said:
“There is no doubt whatever of the proposition laid down In Solomons’ Case—that the mere fact that a person is in the employ of the government does not preclude him from making improvements in the machines with which he is connected, and obtaining patents therefor, as his individual property, and that in such case the government would have no more right to seize upon and appropriate such property than any other proprietor would have. On the other hand, it is equally clear that, if the patentee be employed to invent or devise such improvements, his patents obtained therefor belong to his employer,'since in making such improvements he is merely doing what he was hired to do.”
Upon the proofs it is manifest that, in making the inventions which are the subject of the bill of complaint, Hansen was doing merely what he was hired and paid by the plaintiff to do. And as the court said of Gill, so may it be said of Hansen, “The fruits of his inventive labor belonged as much to his employer as would ■ the fruits of his mechanical skill.”
It is a most significant fact that Hansen assigned to the plaintiff al! his previous applications for letters patent for improvements such as those here in question which he had made while acting as chief engineer of the plaintiff. He thus repeatedly recognized that his inventions relating to steel cars, devised during the course of his employment with the plaintiff as its chief engineer rightfully belonged to his employer.
I would reverse the decree of the court below, and remand the cause, with directions to enter a decree in favor of the plaintiff.